Case 1:13-cv-00107-SEB-TAB Document 155 Filed 09/10/20 Page 1 of 2 PageID #: 677

                                                                              Acknowledged.

                      IN THE UNITED STATES DISTRICT COURT                     This action is hereby
                     FOR THE SOUTHERN DISTRICT OF INDIANA                     dismissed with prejudice.
                              INDIANAPOLIS DIVISION
                                                                               9/10/2020
                                                                     Date: ____________
 SCHUCHMAN/SAMBERG INVESTMENTS, INC.             )
              Plaintiff/Counter Defendant,       )                      _______________________________
                                                 )                       SARAH EVANS BARKER, JUDGE
        v.                                       )                       United States District Court
                                                                         Southern District of Indiana
                                                 )
 HOOSIER PENN OIL CO. INC., UNIVAR USA INC.      )
 f/k/a VAN WATERS & ROGERS INC., UNION OIL       )
 COMPANY OF CALIFORNIA f/k/a THE PURE OIL        )
 COMPANY, and BY CORPORATION NORTH               )
 AMERICA INC. f/k/a STANDARD OIL COMPANY,        )
                   Defendant/Counter-Claimants.  )
 ________________________________________________) Case No.: 1:13-cv-0107-SEB-TAB
 UNIVAR USA INC.,                                )
                   Cross Claimant,               )
                                                 )
        v.                                       )
                                                 )
 UNION OIL COMPANY OF CALIFORNIA, BP             )
 CORPORATION NORTH AMERICA INC., and             )
 HOOSIER PENN OIL CO., INC.                      )
                   Cross Defendants.             )
 ________________________________________________)
 HOOSIER PENN OIL CO., INC.,                     )
                   Cross Claimant,               )
                                                 )
        v.                                       )
                                                 )
 UNIVAR USA INC.,                                )
                   Cross Defendant.              )

                          JOINT STIPULATION OF DISMISSAL

        IT IS HEREBY JOINTLY STIPULATED AND AGREED by all parties to the above-titled

 action, Schuchman/Samberg Investments, Inc. (“SSI”), Univar USA Inc. (“Univar”), Hoosier Penn

 Oil Co., Inc. (“Hoosier Penn”), Union Oil Company of California f/k/a The Pure Oil Company

 (“Union Oil”), and BP Corporation North America Inc. f/k/a Standard Oil Company (“BP”)

 (collectively, “Parties”) that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                              1
Case 1:13-cv-00107-SEB-TAB Document 155 Filed 09/10/20 Page 2 of 2 PageID #: 678




 Procedure, all remaining claims in the above-titled action, including but not limited to all

 Complaints, Amended Complaints, Counterclaims and Cross-Claims, shall be and are hereby

 dismissed, with prejudice, with each side to bear its own fees and costs.1

                                                     Respectfully submitted,

 Dated: September 4, 2020

     /s/ Michael J. Reeder                               /s/ Sean P. Burke
     David L. Hatchett                                   Sean P. Burke # 26995-49
     Michael J. Reeder                                   Mattingly Burke Cohen & Biederman LLP
     HATCHETT & HAUCK LLP                                155 E. Market Street,
     150 West Market St., Suite 200                      Indianapolis, IN 46204
     Indianapolis, Indiana 46204                         317-614-7320
     (317) 464-2621                                      Sean.Burke@mbcblaw.com
     Fax: (317) 464-2629
     Email: david.hatchett@h2lawyers.com
                                                         Attorney for Univar
     Attorneys for Plaintiff

     /s/ Frank J. Deveau                                 /s/ Dale W. Eikenberry
     Frank J. Deveau                                     Dale W. Eikenberry
     TAFT STETTINIUS & HOLLISTER LLP                     Allison W. Gritton
     One Indiana Square, Suite 3500                      WOODEN & MCLAUGHLIN LLP
     Indianapolis, Indiana 46204                         One Indiana Square, Suite 1800
                                                         Indianapolis, Indiana 46204

     Attorney for Union Oil                              Attorneys for BP


     /s/ Brianna J. Schroeder
     Todd J. Janzen
     Brianna J. Schroeder
     Janzen Agricultural Law LLC
     8425 Keystone Crossing, Suite 111
     Indianapolis, Indiana 46240

     Attorneys for Hoosier Penn


 1
    On July 23, 2020, the Parties filed a Joint Status Report which stated that the Parties had reached a
 settlement, a portion of which was still in the process of being finalized, and that a joint stipulation of
 dismissal would be filed once the settlement was finalized. (See Report, p. 2 (docket # 153). That
 settlement has now been completely finalized and this Joint Stipulation has been filed as a result.
                                                     2
